Citation Nr: 1326576	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  10-08 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 through January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A timely Notice of Disagreement (NOD) was received from the Veteran in May 2008.  After a Statement of the Case (SOC) was issued in February 2010, the Veteran perfected his appeal later that month, via VA Form 9 substantive appeal.
 
The issue of the Veteran's entitlement to an increased disability rating for chronic renal disease with hypertension and proteinuria, status-post cadaveric renal transplant, currently rated as 30 percent disabling, was raised in a May 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination of her diabetes mellitus, type II in June 2007, before service connection for that disability was granted.  During that examination, the VA examiner confirmed the Veteran's diabetes diagnosis and noted that it was being managed by oral hypoglycemic medication (Glipizide).  In his review of the claims file, the examiner noted that there was no documented history of hospitalization for diabetes or episodes of ketoacidosis.

Subsequent VA treatment records through November 2012 continue to document ongoing diabetes mellitus, type II managed by increasing dosages of Glipizide.  Records from September 2010 indicate that the diabetes became poorly controlled.  The following month, in October 2010, the Veteran was prescribed daily dosages of insulin.  Records dated April 2012 show that the Veteran was placed on a diabetic diet.

In view of the length of time since the June 2007 examination and in view of the apparent progression of the Veteran's diabetes, as documented in her VA treatment records, the Veteran should be arranged to undergo a new VA examination to determine the current severity of her diabetes mellitus, type II.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that an examination that is too remote for rating purposes cannot be considered contemporaneous).

Prior to arranging the examination, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for diabetes mellitus, type II since November 2012.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claim for an initial disability rating in excess of 20 percent for diabetes mellitus, type II.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate her claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination of her diabetes mellitus, type II.  The Veteran should be advised that it remains her responsibility to report for any scheduled VA examinations and to cooperate with the development of her claim; failure to report without good cause may result in denial of her claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his hearing loss and tinnitus since December 1969.

2.  Obtain records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the RO should arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to determine the symptoms and severity of the Veteran's diabetes mellitus, type II.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.  

All necessary tests and studies should be performed.  The examiner should comment upon the Veteran's treatment history and identify all symptoms and manifestations associated with the Veteran's diabetes mellitus, type II, to include whether the Veteran has required insulin, restricted diet, regulation of activities, oral hypoglycemics, or hospitalizations.  The examiner should also note whether the Veteran has had any episodes of ketoacidosis; hypoglycemic reactions; or other complications arising from the Veteran's diabetes, such as loss of weight or strength.  To the extent that the Veteran's medical history includes prior hospitalizations or episodes of ketoacidosis or hypoglycemia, the examiner should note the frequency of such hospitalizations or occurrences.  The examiner should also note the frequency of the Veteran's treatment with a diabetic care provider.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



